Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered March 18, 2009 in a proceeding pursuant to Social Services Law § 384-b. The order, insofar as appealed from, terminated the parental rights of respondent Demario A.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order terminating his parental rights with respect to the child in question on the ground of mental illness. We affirm. Petitioner met its burden of demonstrating by clear and convincing evidence that the father is presently and for the foreseeable future unable to provide proper and adequate care for his child by reason of mental illness {see Social Services Law § 384-b [4] [c]; [6] [a]). “The failure of the [court-appointed] psychologist to provide a precise, clinically accepted diagnosis does not render his testimony legally insufficient to satisfy the statutory mandate” (Matter of Dylan K., 269 AD2d 826, 827 [2000], lv denied 95 NY2d 766 [2000]). Contrary to the contention of the father, the foundation for the psychologist’s testimony was sufficient (see Matter of Shahida M., 59 AD3d 976 [2009], lv denied 12 NY3d 708 [2009]). Present — Smith, J.P., Fahey, Carni, Sconiers and Pine, JJ.